Exhibit 10.19

FORM 44

OIL AND GAS LEASE #_______

This OIL AND GAS LEASE (this “Lease”) is made and entered into to be effective
(the “effective date”), by and between the State of Texas, acting through the
Board for Lease of University Lands (“Lessor”) and
_________________________________ (“Lessee”), whose address is
__________________________________________ . The Premises (hereinafter defined)
were offered for lease by Lessor by sealed bid sale. Lessee submitted the high
bid for the Premises. This Lease is awarded to Lessee by Lessor as a result of
and pursuant to the bid offered by Lessee. By submitting the bid, Lessee agreed
to be bound by the terms and provisions of this Lease, and other conditions as
may have been specified in the notice of sale.

W I T N E S S E T H:

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and the covenants contained herein, the parties agree as
follows:

1. TERM: Subject to the terms and conditions set out in this Lease, Lessor
demises, grants, and leases to Lessee the oil and gas in and under land
described below (the “Premises”) for a period of three (3) years commencing on
the effective date, such 3-year period being the primary term of the Lease, and
as long thereafter as oil or gas is produced in paying quantities from the
Premises. This Lease is made for the sole and only purpose of prospecting and
drilling for, and producing oil and gas that may be found and produced from, the
Premises, to-wit:

 

Part\Section

   Block    Grantee    Acres    County       University      

2. RESERVATION: Lessee’s right hereunder to prospect for oil and gas from the
Premises is non- exclusive. The Board of Regents of the University of Texas
System (the “Board of Regents”) expressly retains and reserves the concurrent
right to grant third parties seismic, geophysical and geological permits and to
enter into other agreements with third parties, which permits or agreements
shall allow such third parties to conduct geophysical, geological or seismic
surveys on, over, under, through and across the land covered herein during the
term of this Lease. Such seismic, geophysical or geological surveys shall not
unreasonably interfere with Lessee’s drilling or production activities on the
Premises.

3. ROYALTY: Lessee shall pay or cause to be paid:

(a) OIL: As used herein, the term “oil” shall mean and refer to any hydrocarbons
produced from the Premises, regardless of gravity, capable of being produced in
liquid form at the well by ordinary production methods including without
limitation condensate, distillate and other liquid hydrocarbons recovered from
oil or gas run through a separator or other equipment on the Premises. As
royalty on any and all oil produced from the Premises pursuant to this Lease,
Lessee shall pay to the Board of Regents 25% of the gross oil production or the
value thereof. The value of oil production shall be based on the highest posted
price, plus premium, if any, offered or paid for oil, condensate, distillate, or
other liquid hydrocarbons, respectively, of similar gravity and type in the
general area, or the prevailing market price thereof in the general area, or the
proceeds of the sale thereof, whichever is greater. Unless otherwise approved in
accordance with the Rules, Lessee shall assure that gas produced from the
Premises that contains liquid hydrocarbons recoverable in commercial quantities
is run through an adequate oil and gas separator of conventional type or other
equipment at least as efficient to the end that all liquid hydrocarbons
recoverable from the gas by such means will be recovered before the gas is sold,
used, or processed in a plant, and royalty is paid thereon.

(b) GAS: As used herein, the term “gas” shall mean and refer to all natural gas
produced from the Premises (including casinghead gas) and all of its constituent
elements, including but not limited to sulfur contained in the gas, and natural
gasoline, condensate, distillate, butanes, propanes, and other

 



--------------------------------------------------------------------------------

hydrocarbons condensed, absorbed, or separated out of or from the gas after it
leaves the Premises, including without limitation casinghead gas and flared or
vented gas. Royalty shall be payable under this Paragraph 3(b) on all
hydrocarbons produced from the Premises other than oil. Except as provided in
Paragraph 3(c), as royalty on any and all gas produced from the Premises
pursuant to this Lease, Lessee shall pay to the Board of Regents:

(1) 25% of the gross production of gas not processed in a plant for the
extraction of gasoline, liquid hydrocarbons or other products or the value
thereof. The value of such gas production shall be determined on the basis of
the greater of (a) the market value of the gas; or (b) the total value accruing
to the producer from the sale or use of the production, including proceeds and
any other thing of value received by Lessee or the operator. The volume of gas
shall be measured in accordance with the Rules.

(2) 25% of the gross production of gas processed in a plant for the extraction
of gasoline, liquid hydrocarbons or other products or the value thereof, such
value to be determined on the basis of (a) the highest value reasonably
available to Lessee (valued as provided in Paragraph 3(f) below) if Lessee sells
and delivers the gas at a point before the inlet to the processing plant to an
unaffiliated third party processor; (b) if Lessee owns the processing plant in
which the gas is processed or trades the gas for gas that is processed in a
plant owned by Lessee, then the value of the gas shall be the value, determined
as in Paragraph 3(b)(1) above of 100% of the residue gas and 100% of the liquids
attributable to the gas produced from the Premises; or (c) if Lessee sells the
gas at or beyond the tailgate of the plant, but Lessee does not own the
processing plant in which the gas is processed and does not trade the gas for
gas that is processed in a plant owned by Lessee, then the value of the gas
shall be the highest value, determined as in Paragraph 3(b)(1) above, of the
fraction of residue gas and liquids attributable to the gas produced from the
Premises to which Lessee is entitled. For purposes of this Lease, Lessee shall
be deemed to own the processing plant if Lessee or Lessee’s affiliate owns a
five percent or greater interest in the plant. An “affiliate” includes, but is
not limited to, the parent company or a subsidiary of Lessee, a corporation or
other entity having common ownership with Lessee, a partner or joint venturer of
Lessee with respect to the ownership or operation of the processing plant, a
corporation or other entity in which Lessee owns a ten percent or greater
interest, or any individual, corporation or other entity that owns a ten percent
or greater interest in Lessee. Lessee shall submit to the Board of Regents a
disclosure statement regarding whether the Lessee or an affiliate of Lessee owns
the processing plant in accordance with the Rules.

(c) KEEP WHOLE: If oil or gas production from the Premises is processed in a
plant for the extraction of gasoline, liquid hydrocarbons or other products, the
value of the gross production shall for purposes of determining royalty due
never be less than if such gas had not been processed.

(d) RECYCLED GAS: Subject to the consent in writing of Lessor, Lessee may inject
gas into any oil- or gas-producing formation in the Premises after the liquid
hydrocarbons contained in the gas have been removed, and no royalties shall be
payable on the gas so injected until such time as the same may thereafter be
produced and sold or used.

(e) CONSERVATION: Lessee shall use all reasonable means to prevent the
underground or above ground waste of oil or gas and to avoid the physical waste,
flaring, or venting of gas produced from the Premises.

(f) NO DEDUCTIONS: Lessee shall pay or cause to be paid royalties due under this
Lease without deduction for the cost of producing, gathering, storing,
separating, treating, dehydrating, compressing, transporting, and otherwise
making the oil, gas and other products hereunder ready for sale or use;
provided, however, with respect to gas processed for the extraction of gasoline,
liquid hydrocarbons or other products in a plant not owned by Lessee (as
described in Paragraph 3(b)(2)), no royalty shall be due on gas volumes used or
flared in the plant to the extent such volumes are reasonable and allocable to
the Lease. For purposes of determining the royalty due, the gross production
shall be valued at the point of sale and delivery from Lessee to an unaffiliated
third party. In determining the value for royalty purposes of the oil, gas, and
other products produced, no cost of producing, gathering, storing, separating,
treating, dehydrating, compressing, transporting, and otherwise making the oil,
gas and other products hereunder ready for sale or use shall be taken into
account, whether borne by Lessee or by third-party purchasers and whether stated
as a deduction from the price or an adjustment to the price based on location or
condition. No field deductions for lost product will ever be allowed. All such
costs shall be the responsibility of the Lessee. Lessee shall exercise due
diligence and use all reasonable efforts in marketing any and all production
from the Premises to obtain the best price reasonably available for the oil and
gas.

 

Page 2 of 10



--------------------------------------------------------------------------------

(g) ROYALTY IN KIND: Lessee shall pay cash royalties based on the value of the
gross production from the Premises, unless Lessor elects to receive royalty in
kind. Lessee shall pay oil or gas royalty, or both, in kind at the option of
Lessor. Lessor may exercise its option to take oil or gas royalty in kind, or if
royalty is taken in kind, Lessor may elect to take cash royalties, at any time
or from time to time by giving Lessee notice of such election not less than
sixty (60) days in advance. If Lessor elects to take its royalty production in
kind, Lessor may elect to have the royalty production delivered in kind at the
wellhead, at the oil and gas separator, into a pipeline connected at the well,
at the location Lessee sells its production, or at another location mutually
acceptable to Lessor and Lessee. Lessee shall bear all costs to the point of
delivery.

(h) ROYALTY ON CONTRACT SETTLEMENTS: Lessee shall pay to the Board of Regents
royalty at the applicable royalty rate on any monetary settlement received by
Lessee from any breach of contract by Lessee’s purchaser relating to the
marketing, pricing, or taking of oil or gas production from the Premises.

4. PRE-PAID DELAY RENTALS AND MINIMUM ROYALTY:

(a) PRE-PAID DELAY RENTALS: Lessee paid a delay rental payment of $25/acre
concurrently with the submission of its bid on this Lease. For such
consideration paid to Lessor, Lessee shall not be obligated, except as otherwise
provided, to commence or to continue any operations during the primary term, or
to make any additional delay rental payments during the primary term. No part of
such delay rental payment shall be refundable under any circumstance.

(b) MINIMUM ROYALTY: One year after the expiration of the primary term and each
year thereafter during the term of this Lease, Lessee shall pay to the Board of
Regents an amount equal to the positive difference, if any, between an amount
equal to $5.00 multiplied by the total number of acres in the Premises (the
“minimum royalty”) and royalties from this Lease actually paid and received in
the immediately previous lease year. Such amount shall be due and payable within
sixty (60) days after each anniversary date of this Lease. No minimum royalty is
due if royalties from this Lease actually paid and received during the previous
lease year were greater than the minimum royalty.

5. PAYMENTS, SUBMISSIONS, AND NOTICES TO LESSOR:

(a) CASH ROYALTY PAYMENTS: All royalties not paid in kind at the election of
Lessor shall be paid to the Board of Regents. Royalty on oil shall be due and
payable on or before the 5th day of the second month succeeding the month of
production or such later date as may be prescribed in the Rules. Royalty on gas
shall be due and payable on or before the 15th day of the second month
succeeding the month of production or such later date as may be prescribed in
the Rules.

(b) MANNER AND TIMELINESS OF PAYMENTS: A payment that is not submitted
electronically shall be considered timely paid if delivered to the Lessor on or
before the applicable due date or if deposited in a postpaid, properly addressed
wrapper with a post office or official depository under the care and custody of,
and postmarked by, the United States Postal Service before the applicable due
date. A payment that is submitted electronically shall be considered to be
timely paid if such payment is successfully transmitted to the proper account
with the Comptroller on or before the due date.

(c) PENALTIES AND INTEREST: Lessee shall pay penalties and interest on late
royalty payments, minimum royalty payments, and other sums due, and for failure
to provide documents, as provided by law or the Rules. The right to collect
penalties and interest is in addition to, and shall not in any way limit or
restrict, the rights of Lessor or the Board of Regents to pursue other remedies
in law or in equity, including without limitation forfeiture of this Lease.

(d) PAYMENTS, NOTICES, AND CORRESPONDENCE TO LESSOR: Lessee shall assure that
all royalty payments, shut-in royalty payments, extension payments, deferred
drilling fees and all other payments due under this Lease, documents, reports,
notices and other information unless expressly provided herein that such payment
or information be directed to another office, are directed to the following
address:

University Lands

P.O. Box 553

Midland, Texas 79702-0553

or such other address as may then be specified in the Rules. Any payments
submitted electronically shall be delivered by electronic funds transfer to the
proper account with the Comptroller of the State of Texas.

(e) NOTICES AND CORRESPONDENCE TO LESSEE: Notices and correspondence to Lessee
shall be sent to the address shown on the bid submitted to Lessor or such other
address as Lessee shall provide in writing to Lessor. Any such notice of change
of address must specifically reference this Lease.

 

Page 3 of 10



--------------------------------------------------------------------------------

(f) TIME NOTICE GIVEN: Notices shall be deemed given when actually delivered or
three (3) days after deposit in the United States mail.

6. CONTRACTS, RESERVES, AND OTHER RECORDS: As provided by law and the Rules,
Lessee shall submit to the Board of Regents a copy of each and every contract or
amendment thereto under which oil or gas is sold or processed, together with a
summary of such contract, within thirty (30) days after any such contract or
amendment is made. Lessee shall, upon request, provide to the Board of Regents
an estimate of oil and gas reserves in the Premises or allocable to this Lease.
All such reserve information, when received, shall be held in confidence by the
Board of Regents and disclosed only as contracts for the sale of production may
be disclosed as allowed or required by law.

7. CONTINUATION OF TERM: If at the expiration of the primary term oil or gas in
paying quantities is not being produced from the Premises, this Lease shall
terminate; provided, however, the term of this Lease may be extended on one or
more of the following conditions:

(a) CESSATION OF PRODUCTION: In the event production of oil or gas from the
Premises, once obtained, shall cease for any cause within sixty days before the
expiration of the primary term of this Lease or at any time or times thereafter,
this Lease shall not terminate (i) if Lessee commences additional drilling or
reworking operations within sixty (60) days thereafter, and the Lease shall
remain in full force and effect so long as operations continue in good faith and
in workmanlike manner without interruptions totaling more than sixty (60) days
during any one such operation; and if such drilling or reworking operations
result in the production of oil or gas, the Lease shall remain in full force and
effect so long as oil or gas is produced therefrom in paying quantities or
payment of shut-in oil or gas well royalty or compensatory royalties is made as
provided herein or (ii) if production in paying quantities is restored within
sixty (60) days after such cessation.

(b) SHUT-IN ROYALTIES: If at the expiration of the primary term or at any time
thereafter there is located on the Premises a well or wells capable of producing
oil or gas in paying quantities and such oil or gas is not produced for lack of
suitable production facilities or a suitable market for the gas and such
conditions are outside the reasonable control of Lessee, and this Lease is not
being otherwise maintained in force and effect, then this Lease will not
terminate and shall be extended for a period of one year if Lessee timely
submits an application in form approved by the Lessor and, upon approval of said
application, pays a shut-in royalty in the amount specified in the Rules (as
hereinafter defined) at the time the shut-in payment is made. Lessee must remit
the shut-in royalty payment, together with the required certification, while
this Lease is otherwise maintained in force and effect. Payment of shut-in
royalty after the expiration or other termination of this Lease will not revive
or extend this Lease. Lessee may extend the Lease for a maximum of four
additional and successive periods of one-year each by the payment of a like sum
of money each year on or before the expiration of the extended term so long as
the conditions that allow such extension continue.

(c) EXTENSIONS: If at the expiration of the primary term or any extension term
provided for in this Paragraph 7(c) oil or gas is not being produced in paying
quantities from the Premises, but drilling operations are being conducted on the
Premises in good faith and in good and workmanlike manner, Lessee may, on or
before the expiration of the primary term or the then current extension term, as
appropriate, make written application in the approved form to the Board of
Regents for a 30-day extension of the term of this Lease, such application to be
accompanied by a payment of an amount equal to the then current fee for such
lease extension as set out in the Rules; provided however that in no event shall
this Lease be so extended for a cumulative period of more than 360 days.

8. DRILLING AND DEVELOPMENT:

(a) FULL DEVELOPMENT: After a well capable of producing oil or gas has been
completed on the Premises, Lessee shall exercise the diligence of a reasonably
prudent operator in drilling such additional well or wells as may be reasonably
necessary to fully develop the Premises. Neither bonus, pre- paid delay rental,
royalties, nor other fees paid or to be paid hereunder shall relieve Lessee from
the obligation to fully develop the Premises. Additionally, Lessee will, upon
reasonable request from an adjoining lessee of other lands, join with such
requesting lessee in pooling to achieve secondary or advanced recovery of oil,
gas, and other hydrocarbons that might be produced through the use of enhanced
methods covering a greater area than the Premises.

 

Page 4 of 10



--------------------------------------------------------------------------------

(b) CONTINUOUS DRILLING OBLIGATION:

(i) In addition to any other well or wells commenced on or before the expiration
of the primary term, Lessee shall spud in a new well within one-hundred twenty
(120) days after the expiration of the primary term unless on or before such
date productive wells have been drilled on the Premises to the maximum density
permitted by the Rules, regulations or orders of the Railroad Commission. Such
well shall be drilled to completion in good faith and in a good and workmanlike
manner without interruptions totaling more than sixty (60) days during such
drilling operation. Upon the completion of such well, either as a dry hole or a
producing well, Lessee will thereafter diligently conduct continuous drilling
operations on the Premises with no cessation of more than sixty (60) days
between the completion of one well, either as a dry hole or a producing well,
and the spudding in of the next well. Each such well shall also be drilled to
completion in good faith and in a good and workmanlike manner without
interruptions totaling more than sixty (60) days during each such drilling
operation. This drilling obligation shall continue until wells have been drilled
on the Premises to the maximum density permitted by the rules, regulations or
orders of the Railroad Commission. If a Railroad Commission rule or order allows
the drilling of optional wells in any field underlying the Premises, Lessee
shall drill such optional wells into such field unless the Lessor agrees in
writing that the successful completion of any optional well or wells would not
result in the recovery of additional hydrocarbons from such field. For purposes
of this provision, the completion of a well is defined as the potential test
date or the date of plugging, if applicable, appearing on the official
completion report filed with the Railroad Commission or one hundred twenty
(120) days after the commencement of the drilling of such well, whichever is
earlier.

(ii) On or before the date upon which Lessee is obligated to spud in a well
under Paragraph 8(b)(i), Lessee may remit a fee (the “Deferred Drilling Fee”) in
the amount of twenty dollars ($20.00) per acre for all acreage in the Premises
except Productive Acreage. Timely payment of the deferred drilling fee entitles
Lessee to extend the time period for spudding in a well under Paragraph 8(b)(i)
by thirty (30) days. Lessee may extend the time period for spudding in the well
for two additional and successive periods of thirty days each by the payment of
a like sum of money on or before the expiration of the then current extended
time period.

(c) PRODUCTIVE ACREAGE/DEPTHS ONLY HELD: “Productive Acreage” as used in this
Paragraph 8 shall mean and refer to the minimum acreage required by the Railroad
Commission for a well for production purposes without an exception to applicable
spacing and/or proration rules, unless Lessor agrees in writing to a larger
unit. “Unproductive Depths” as used in this Paragraph 8 shall mean and refer to
all depths below one hundred feet (100’) below the deepest depth drilled by
Lessee on the Premises.

(i) If any well is not timely spudded in or is not drilled as required in
Paragraph 8(b), then, notwithstanding any provision in this Lease to the
contrary, this Lease will terminate as to all acreage in the Premises except
Productive Acreage and as to all Unproductive Depths underlying Productive
Acreage. The effective date of such termination shall always be the date that
Lessee failed to spud in a well as required under Paragraph 8(b). If on such
effective date Lessee is diligently drilling or completing a well on the
Premises or is diligently working to establish the Productive Acreage for any
completed well on the Premises, then the Productive Acreage ultimately
established for these types of wells shall also remain included in this Lease
under this Paragraph 8(c)(i); provided, however, that the effective date of the
lease termination in such case shall still be the date that Lessee failed to
spud in a well as required under Paragraph 8b.

(ii) If Lessee drills wells on the Premises to the maximum density permitted by
the rules, regulations or orders of the Railroad Commission, then,
notwithstanding any provision in this Lease to the contrary, two (2) years after
the expiration of the primary term this Lease will terminate as to all
Unproductive Depths. If on such date Lessee is diligently conducting drilling
operations on the Premises, then by written notice to Lessee, the Lessor may
delay the partial termination of this Lease under this Paragraph 8(c)(ii) up to
four (4) years after the expiration of the primary term of this Lease.

(d) RELEASE: The acreage retained under Paragraph 8(c) as to each producing well
shall, as nearly as practical, be in the form of a square with the well located
in the center thereof, or such other shape as may be approved by the Lessor.
Lessee shall execute and record a release containing a satisfactory description
of the acreage and depths not retained hereunder and promptly submit to the
Lessor for filing in the records of the Board of Regents the recorded release,
or a legible copy of same.

(e) EASEMENT: Upon the termination of this Lease pursuant to Paragraph 8(c) as
to a part but not all of the Premises, Lessee shall have a continuing
non-exclusive easement across the surface of the Premises for access to that
portion of the Premises with respect to which this Lease is not terminated, and,
Lessor shall have, and expressly reserves, an easement over, across and through
the retained Premises,

 

Page 5 of 10



--------------------------------------------------------------------------------

including all of the retained depths and formations, to enable exploration for,
and production and development of, oil, gas and/or minerals from any depths and
lands which are not thereafter subject to this Lease. Lessor, its agent or
assignee, shall not have the right to use any wellbores drilled by Lessee or any
equipment installed by Lessee in connection with any such drilling or production
operations for a period of one (1) year after such termination without the
written consent of Lessee. The easement reserved herein by Lessor shall be fully
assignable by Lessor to any party, including any oil, gas, and mineral lessee of
depths or lands no longer subject to this Lease, and in the event Lessor assigns
such easement to any third party, Lessee shall look only to such third party,
and not to Lessor, for any claims, costs, expenses or damages occasioned by such
third party’s use of the easement herein reserved, specifically including, but
not limited to, any claims that such third party’s activities interfered with or
damaged Lessee’s well(s), reserves, equipment, operations, or other rights
hereunder.

(f) FIELD RULES AND EXCEPTIONS: If specific field rules do not exist with
respect to the Premises, and if Lessee requests a hearing for the establishment
of field rules, or if Lessee requests the consolidation of existing field rules
or an exemption from field rules or statewide rules, Lessee shall notify Lessor
of such request prior to any Railroad Commission hearing.

9. OFFSET WELLS: Lessee shall adequately protect the oil and gas under the
Premises from drainage from adjacent lands or leases, including non-University
lands and University lands leased at a lesser royalty. If oil or gas should be
produced in paying quantities from a well draining the Premises, Lessee shall,
within sixty (60) days after notice from the Lessor of such producing well,
begin in good faith and pursue diligently operations leading to the drilling of
an offset well and such offset well shall be drilled to such depth as may be
necessary to prevent drainage of the Premises, and Lessee shall use all means
necessary in a good faith effort to make such offset well produce oil or gas in
paying quantities. Any well located within one thousand (1,000) feet of the
Premises shall be presumed to be draining the Premises. Lessee may rebut this
presumption only with evidence acceptable to Lessor, in Lessor’s sole
discretion. Payment of the bonus, the delay rental payment, deferred drilling
fees, royalties paid or to be paid, shut-in royalty, or other amounts due
hereunder shall not relieve Lessee from its obligations under this Paragraph 9.

10. REMOVAL OF EQUIPMENT: If this Lease is forfeited or terminated for any
reason, Lessee shall not remove the casing or any equipment from the Premises
without the written consent of the Lessor until wells have been plugged to the
satisfaction of the Railroad Commission, all pits have been properly filled and
all debris has been removed from the Premises.

11. OPERATIONS:

(a) WELL LOCATION: Prior to commencement of drilling on the Premises, Lessee
shall provide written notice to Lessor of Lessee’s intent to drill a well,
together with a plat of the Premises showing the location of each well to be
drilled. Prior to commencement of any surface preparation in connection with a
drill site or the construction of a road to a drill site, Lessee shall obtain
any necessary easements, pay amounts required under the then current Rate and
Damage Schedule, and give notice to Lessor and the surface occupant.

(b) RAILROAD COMMISSION FORMS: Copies of all forms and other information filed
with the Railroad Commission pertaining to operations under this Lease shall be
filed simultaneously by Lessee with Lessor. Lessee shall submit copies of
correspondence and other information received by Lessee from the Railroad
Commission to Lessor within ten (10) days after receipt by Lessee, the operator,
or other contractor or agent of Lessee.

(c) LOGS: Lessee shall have an electric or radioactivity survey made of the
bore-hole section, from the total depth of the well to the surface of the
ground, of all wells drilled on the Premises and shall provide a copy of each
and every log of each required survey, along with copies of logs of all other
bore- hole surveys completed with respect to the well, to Lessor within fifteen
(15) days after the making of the survey.

(d) FAILURE TO LOG: Upon failure of Lessee to have an electric or radioactivity
survey made of the bore-hole section from the total depth of the well to the
surface of the ground and submit to Lessor a copy of the required logs, for any
reason other than impossibility demonstrated to the satisfaction of the Lessor,
Lessee shall re-enter the well and run the required surveys and provide a copy
of the required logs to Lessor or, at the option of the Lessor, Lessee shall pay
to the Board of Regents a sum equal to the cost of completing the required
surveys at then current market rates multiplied by two (2), which amount shall
be considered liquidated damages for Lessee’s failure to provide such logs to
Lessor as required hereby, the parties acknowledging that actual damages would
be difficult to determine.

 

Page 6 of 10



--------------------------------------------------------------------------------

(e) DRILLING RECORDS: Lessee shall submit to Lessor copies of any records,
memoranda, accounts, reports, cuttings and cores on same day that Lessee obtains
such information. Lessee shall also submit any other information relating to the
operations on the Premises as may be requested in writing by a representative of
Lessor in the time and manner reflected in such written request. This Paragraph
11(e) does not constitute a waiver of any other requirement contained in this
Lease that Lessee provide documents, records, or other information to Lessor or
the Board of Regents.

12. USE OF THE SURFACE AND WATER:

(a) RIGHT TO USE SURFACE: Except as otherwise expressly provided in this Lease,
Lessee shall have the right to use only so much of the surface of the Premises
as reasonably necessary for the full exercise and enjoyment of the oil and gas
rights and interests granted by this Lease. Lessee may lay and maintain
gathering lines, erect and maintain telephone and utility lines, and other
appliances and equipment necessary for the operation of oil and gas wells on the
Premises. Lessee shall have the right of ingress and egress and right of way to
any point of operations provided that Lessee will assure that such right of way
and ingress and egress result in the least injury and inconvenience to any
occupant of the surface. Notwithstanding the foregoing or anything else to the
contrary contained in this Lease, operations conducted on the surface of the
Premises shall be subject to the payments as set out in the then current Rate
and Damage Schedule.

(b) MAINTENANCE OF WELL SITES AND IDENTIFICATION MARKERS: Lessee shall build and
maintain fences around any of its facilities on the Premises if requested by
Lessor and Lessee will take all necessary care and precaution to protect
livestock against loss, damage, or injury. Upon completion or abandonment of any
well or wells, Lessee shall fill and level all slush pits and cellars and
completely clean up drilling sites of all rubbish thereon to the satisfaction of
the Lessor. Lessee shall erect, at a distance not to exceed twenty-five
(25) feet from each well on the Premises, a legible sign showing the name of
operator, the lease designation, and the well number. Where two or more wells on
the same lease or where wells on two or more leases are connected to the same
tank battery, whether by individual flow line connections direct to the tank or
tanks or by use of a multiple header system, each line between each well and
such tank or header shall be legibly identified at all times, either by a firmly
attached tag or plate or an identification properly painted on such line at a
distance not to exceed three (3) feet from such tank or header connection.
Signs, tags, plates or other identification markers shall be maintained in a
legible condition throughout the term of this Lease.

(c) BURYING PIPELINES AND RESTORATION OF THE SURFACE: Upon request of Lessor,
Lessee will (i) bury all pipelines below ordinary plow depth; (ii) fill and
level all pits and mounds, and level and fill all roads as soon as is reasonably
practical after completion of each well or wells; and (iii) restore the surface
of the ground to as nearly as is possible its original state. Lessee shall not
drill a well within three hundred (300) feet of any residence or barn without
the written consent of the Lessor. Lessee shall, upon expiration or termination
of this Lease, remove all of Lessee’s equipment, fill and level all pits, and
restore the surface to the satisfaction of the Lessor.

(d) DAMAGE TO THE SURFACE: Lessee shall repair all damages of any kind or
character to the Premises and improvements which might be caused by Lessee, its
agents, servants, employees, subcontractors, successors or assigns and Lessee
shall pay all damages resulting from operations under this Lease, including
without limitation damages to any personal property, improvements, livestock,
and crops on the Premises or adjacent lands owned or controlled by the Board of
Regents. Lessee shall be liable for same, whether or not such agents, employees,
or licensees, at the time of occasioning such damage, are acting within the
scope of their employment or license.

(e) CULTURAL RESOURCES: Lessee shall comply with the Antiquities Code (Texas
Natural Resources Code, Chapter 191 or its successor statute) and applicable
rules promulgated thereunder by the Historical Commission, or its successor.
Lessee shall undertake its activities on the Premises in a manner consistent
with public policy relating to the location and preservation of archeological
sites and other cultural resources in, on, or under public lands, including
University lands. Lessee shall use the highest degree of care and all reasonable
safeguards to prevent the taking, alteration, damage, destruction, salvage, or
excavation of cultural resources and/or landmarks on University lands. Upon
discovery of an archeological site, Lessee shall immediately give written notice
of such discovery to Lessor and to the Texas Antiquities Committee, as set out
in the Commission’s rules. Lessee, its contractors and employees, shall have no
right, title, or interest in or to any archaeological articles, objects, or
artifacts, or other cultural resources located or discovered on University
lands.

 

Page 7 of 10



--------------------------------------------------------------------------------

(f) POLLUTION: Lessee shall use the highest degree of care and all reasonable
safeguards to prevent contamination or pollution of any environmental medium,
including soil, surface waters, groundwater, sediments, and surface or
subsurface strata, ambient air or any other environmental medium in, on, or
under, the Premises, by any waste, pollutant, or contaminant. Lessee shall not
bring or permit to remain on the Premises any explosives, toxic materials, or
substances regulated as hazardous wastes, hazardous materials, hazardous
substances, or toxic substances under any federal, state, or local law or
regulation (“Hazardous Materials”), except products commonly used in connection
with oil and gas exploration and development operations and stored in the usual
manner and quantities. Lessee shall clean up, remove, remedy and repair any soil
or ground water contamination and damage caused by the presence or release of
any Hazardous Materials in, on, under, or about the Premises resulting from
Lessee’s operations on the Premises. The obligations of Lessee hereunder shall
survive the expiration or earlier termination, for any reason, of this Lease.

(g) SURFACE WATER: Lessee shall have no right to use any surface water found on
property owned or controlled by the Board of Regents or any water from water
wells or stock tanks controlled by the Board of Regents or its surface tenants.

(h) SUBSURFACE WATER: Lessee shall have the right to use, at a price determined
by the then current Rate and Damage Schedule, subsurface water found and
produced or impounded by Lessee on the Premises for drilling operations only in
connection with primary production. The use of such water for any enhanced
recovery operations is prohibited. The right to use water from the Premises is
subject to Lessee’s compliance with and performance of the requirements set out
in this Paragraph 12(h) and compliance with all applicable Rules, rules of the
Board of Regents, and rules and regulations of any local, state, or federal
regulatory authority having jurisdiction.

(i) WATER WELL OPERATIONS AND REPORTS: Prior to Lessee’s commencing any water
well drilling, reentry or water production operations, Lessee shall file or
cause to be filed written notice of such operations with Lessor. Lessee shall
also submit to Lessor, within fifteen (15) days after completion of water well
operations or as otherwise requested, the following information:

(i) a plat showing the location of each water well;

(ii) all information that may be requested including without limitation sample
logs, downhole equipment and casing, static water levels, producing capacity,
chemical analyses, and any other information requested by Lessor; and

(iii) copies of all forms, applications, permits, correspondence, and other
documents sent to or received from any local, state or federal regulatory
agencies concerned with water operations or water well borehole maintenance
operations. Within ten (10) days after cessation of use of any water well,
Lessee shall give written notice thereof to Lessor. Within fifteen (15) days
after receipt of such notice from Lessee, Lessor may elect to require Lessee to
either cap or plug the well. After receipt of Lessors’ election, Lessee shall
cap or plug the well within ninety (90) days thereafter, at Lessee’s expense, in
whatever manner Lessor may require. If Lessor fails to make an election within
such 15-day period, Lessor will be deemed to have elected to have the well
plugged.

13. RELEASE AND INDEMNITY: Lessee hereby releases and discharges Lessor, The
University of Texas System, and their respective regents, members, officers,
employees, and agents from all and any actions and causes of action of every
nature, or other harm, including environmental harm, for which recovery of
damages is sought, including, but not limited to, all losses and expenses which
arise out of, are incidental to, or result from, the operations of or on behalf
of Lessee on the Premises, or that may arise out of or be occasioned by Lessee’s
breach of any of the terms or provisions of this Lease, or by any other
negligent act or omission of Lessee for which Lessee may be held strictly
liable. Further, Lessee hereby agrees to be liable for, exonerate, indemnify,
defend and hold harmless Lessor, The University of Texas System, and their
respective regents, members, officers, employees and agents, and their
successors or assigns, against any and all claims, liabilities, losses, damages,
actions, personal injury (including death), costs and expenses, or other harm
for which recovery of damages is sought, including attorneys’ fees and other
legal expenses, including those related to environmental hazards on the Premises
or in any way related to Lessee’s failure to comply with any and all
environmental laws; those arising from or in any way related to Lessee’s
operations or any other of Lessee’s activities on the Premises; those arising
from Lessee’s use of the surface of the Premises; and those that may arise out
of or be occasioned by Lessee’s breach of any of the terms or provisions of this
Lease or any other act or omission of Lessee, its directors, officers,
employees, agents,

 

Page 8 of 10



--------------------------------------------------------------------------------

contractors, guests or invitees. Each assignee of this Lease, or an interest
therein, agrees to be liable for, exonerate, indemnify, defend and hold harmless
Lessor, The University of Texas System, and their respective regents, members,
officers, employees, and agents in the same manner provided above in connection
with the activities of such Lessee, its officers, employees, and agents as
described in this Paragraph 13.

14. INSURANCE: Lessee shall assure that Lessee and any person acting on Lessee’s
behalf under this Lease carry the following insurance with one or more insurance
carriers licensed by the Texas Department of Insurance at any and all times such
party or person is on or about the Premises or acting pursuant to this Lease, in
such amounts as from time to time reasonably required by Lessor:

(i) Worker’s Compensation and Employer’s Liability Insurance;

(ii) Commercial General Liability and Umbrella Liability Insurance; and

(iii) Business Auto and Umbrella Liability Insurance.

The Lessee shall cause Certificates of Insurance evidencing the above coverage
to be provided promptly upon request to Lessor, or to such other representative
of Lessor as Lessor may from time to time designate. The insurance policies
required under (ii) and (iii) above, shall name the State of Texas and The
University of Texas System as additional insured with regard to the Premises;
shall reflect that The University of Texas System will receive thirty (30) days
prior written notice of cancellation or material change in coverage; and shall
reflect that the insurer has waived any right of subrogation against the State
of Texas or The University of Texas System.

Lessee may satisfy its obligation to maintain insurance as specified in this
section by means of self insurance, provided that Lessee notifies Lessor of its
intent to self-insure and submits annually to the Lessor Lessee’s published
annual report that is audited by an independent certified public accountant.
Such report shall demonstrate that Lessee has a net worth of no less than One
Hundred Million Dollars ($100,000,000.00), adjusted for inflation from the date
of this Lease by reference to the Consumer Price Index or other equivalent index
published by the U. S. Department of Labor.

15. LIEN: By acceptance of this Lease, Lessee grants to the Board of Regents an
express contractual lien on and security interest in all oil and gas in and
extracted from the area covered by the Lease, all proceeds which may accrue to
Lessee from the sale of the oil and gas, whether the proceeds are held by Lessee
or another person, and all fixtures on and improvements to the Premises used in
connection with the production or processing of the oil and gas to secure the
payment of royalties and other amounts due or to become due under this Lease or
Subchapter D, Chapter 66, Texas Education Code and to secure payment of damages
or loss that the state may suffer by reason of Lessee’s breach of a covenant or
condition of this Lease, whether express or implied.

16. FORFEITURE: This Lease shall be subject to forfeiture as provided in
Subchapter D, Chapter 66, Texas Education Code and the Rules. The remedy of
forfeiture shall not be the exclusive remedy, but a suit for damages or specific
performance, or both, may be instituted.

17. ASSIGNMENTS; RELEASE: The assignment or relinquishment of rights acquired
under this Lease shall be governed by the provisions of Subchapter D, Chapter
66, Texas Education Code and the Rules. Any assignment or relinquishment shall
not relieve the Lessee of any obligations theretofore accrued hereunder, or
impair the lien provided for by law and in this Lease.

18. VENUE: The venue for any suit arising out of a provision of this Lease,
whether express or implied, regarding interpretation of this Lease, or relating
in any way to this Lease or to applicable case law, statutes, or administrative
rules, shall be in the county in which the Premises are located.

 

Page 9 of 10



--------------------------------------------------------------------------------

19. MISCELLANEOUS:

(a) RULES: As used herein, the term “Rules” shall mean and refer to the Rules
promulgated by the Board for Lease of University Lands, as the same may be
amended from time to time. This Lease shall be subject to and construed and
enforced in accordance with the Rules. Lessee agrees to comply at all times with
the Rules and failure to comply with the Rules shall constitute a default
hereunder. A copy of the Rules may be obtained from University Lands.

(b) SUCCESSORS AND ASSIGNS: The covenants, conditions, and agreements contained
herein shall be binding upon the heirs, executors, administrators, successors,
or assigns of Lessee as to all or any part of Lessee’s interests in this Lease.

(c) SEVERABILITY: If any clause or provision of this Lease is invalid or
unenforceable at any time under then current laws, the remainder of this Lease
shall not be affected thereby, and this Lease shall be modified so that in place
of each such clause or provision of this there will be added as a part of this
Lease a legal, valid, and enforceable clause or provision as similar in terms to
such illegal, invalid or unenforceable clause or provision as may be possible.

(d) CAPTIONS: The captions of the several paragraphs of this Lease are for
reference purposes only and shall not affect the meaning or interpretation of
this Lease.

(e) DEFINED TERMS: The terms “completion” and “drilling operations” shall have
the meaning ascribed to such terms in the Rules. Each reference to Subchapter D,
Chapter 66, Texas Education Code shall refer to such subchapter, as amended from
time to time, or any successor statutory provisions. The term “production” or
“producing” shall mean production in paying quantities. “Railroad Commission”
shall refer to the Railroad Commission of Texas (or any successor agency having
jurisdiction in oil and gas matters). The term “Rate and Damage Schedule” shall
mean and refer to the rate and damage schedule published by the University of
Texas System in effect at the time of the particular action, payment, or notice.

IN TESTIMONY WHEREOF, witness the signature of the Commissioner of the General
Land Office under the Seal thereof to be effective on the date first written
above.

   Commissioner, General Land Office of Texas

Form 44

 

Page 10 of 10